                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

GARY SHELDON,                                    )
    ID # 13437-045,                              )
          Petitioner,                            )
                                                 )   No. 3:20-CV-3356-B-BH
vs.                                              )
                                                 )
K ZOOK, Warden,                                  )
          Respondent.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.        For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the petitioner’s Motion to Reopen § 2241

Action, received on December 21, 2020 (doc. 12), is hereby DENIED.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       In the event that the petitioner files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

       SO ORDERED.

       SIGNED this 4th day of May, 2021.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




1
      Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as
amended effective on December 1, 2019, reads as follows:
      (a) Certificate of Appealability. The district court must issue or deny a certificate of
      appealability when it enters a final order adverse to the applicant. Before entering the final
      order, the court may direct the parties to submit arguments on whether a certificate should
      issue. If the court issues a certificate, the court must state the specific issue or issues that
      satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, a
      party may not appeal the denial but may seek a certificate from the court of appeals under
      Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
      the time to appeal.
      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
      an order entered under these rules. A timely notice of appeal must be filed even if the district
      court issues a certificate of appealability. These rules do not extend the time to appeal the
      original judgment of conviction.
